JOHNSON, J.
Plaintiffs executed a subdivision plat dedicating a portion of their property to the defendant city for public use as a street. The dedication was accepted by the city and the subdivision was approved. Over a year later plaintiffs brought this suit in equity to rescind the dedication on the ground that they never intended to dedicate the property. They claim that the dedication was executed to accommodate defendant Wanner, a developer, and that Wanner orally misrepresented to them that they would not lose any property as a result of the dedication.
The trial court correctly denied relief. Plaintiffs concede that the city had no knowledge of the alleged misrepresentation and had not otherwise engaged in any inequitable conduct. The only authorities cited by plaintiff are cases involving implied dedication where the party asserting the dedication must show that the landowner engaged in conduct from which an intent to dedicate may be inferred. At issue here is an express dedication in the form of an unequivocal written dedication as required for approval of subdivision plats under ORS 92.010 to 92.160.
We concur with the trial court’s findings that plaintiffs did not rely on the alleged misrepresentation. Plaintiffs, both college educated, consulted with their banker and read the document before executing it. The document contained a metes and bounds description of the dedicated streets, a large survey plat upon which the streets and lots are graphically illustrated, and four short paragraphs setting forth the dedication which states:
* * * *
"We hereby dedicate to the public use forever the street laid out through said land as shown on the within plat.”
We do not accept plaintiffs contention that they did not understand the legal significance of their actions.
Affirmed.